Exhibit 10.1

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This First Amendment to Registration Rights Agreement (this “Amendment”) is made
and entered into as of January 31, 2013 by and between Hi-Crush Partners LP, a
Delaware limited partnership (the “Partnership”), and Hi-Crush Proppants LLC, a
Delaware limited liability company (the “Sponsor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Registration Rights Agreement, entered
into as of August 20, 2012 (the “Registration Rights Agreement”), by and between
the Partnership and the Sponsor (each a “Party,” and together, the “Parties”).

RECITALS:

WHEREAS, Section 3.11 of the Registration Rights Agreement provides that such
agreement may be amended by the written agreement of the Partnership and the
Holders of a majority of the then outstanding Registrable Securities; and

WHEREAS, pursuant to the foregoing authority, and in connection with the
issuance of Class B Units (as such term is defined in the Second Amended and
Restated Agreement of Limited Partnership of Hi-Crush Partners LP, dated as of
January 31, 2013) pursuant to the Contribution Agreement, dated as of
January 31, 2013, by and among the Sponsor, the Partnership and Hi-Crush Augusta
LLC, a Delaware limited liability company (the “Class B Unit Contribution
Agreement”), the Parties desire to amend the Registration Rights Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

Section 1. Amendments to Registration Rights Agreement

(a) Amendments to Section 1.01.

 

  i. The following definition of “Class B Unit Contribution Agreement” is hereby
added:

““Class B Unit Contribution Agreement” means the Contribution Agreement, dated
as of January 31, 2013, by and among Sponsor, the Partnership and Hi-Crush
Augusta LLC, a Delaware limited liability company.”

 

  ii. The definition of “Registrable Securities” is hereby deleted in its
entirety and replaced with the following:

““Registrable Securities” means the aggregate number of (i) Common Units issued
(or issuable) to Sponsor pursuant to the Contribution Agreement (including
pursuant to the Deferred Issuance and Distribution); (ii) Subordinated Units;
(iii) Common Units issuable upon conversion of the



--------------------------------------------------------------------------------

Subordinated Units or the Combined Interests pursuant to the terms of the
Partnership Agreement; and (iv) Common Units issuable upon conversion of the
Class B Units issued pursuant to the Class B Unit Contribution Agreement, which
Registrable Securities are subject to the rights provided herein until such
rights terminate pursuant to the provisions hereof.”

Section 2. General Provisions.

(a) Amendment. No amendment of this Amendment shall be valid unless such
amendment is made in accordance with Section 3.11 of the Registration Rights
Agreement.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.

(c) Governing Law. The Laws of the State of New York shall govern this
Amendment.

(d) Severability of Provisions. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

(e) Effect of the Amendment. Except as amended by this Amendment, all other
terms of the Registration Rights Agreement shall continue in full force and
effect and remain unchanged and are hereby confirmed in all respects by each
Party.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Amendment, effective as of
the date first written above.

 

HI-CRUSH PARTNERS LP By:   Hi-Crush GP LLC, its general partner   By:  

/s/ Robert E. Rasmus

  Name:   Robert E. Rasmus   Title:   Co-Chief Executive Officer HI-CRUSH
PROPPANTS LLC By:  

/s/ Robert E. Rasmus

Name:   Robert E. Rasmus Title:   Co-Chief Executive Officer

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT